Title: From George Washington to Robert Cary & Company, 23 September 1761
From: Washington, George
To: Robert Cary & Company



Gentn,
Mount Vernon 23d Septr 1761

An Indisposition which I have been under 3 or 4 Months inducd me to take a trip Northward to try the effects of Exercise and our Mountain Air upon my disorder—I find some benefit from the Journey—but not returning till within these few days I came too late to make out and send my Invoices by the Fleet. however no disappointment of Goods will follow from thence I hope because there will be frequent oppertunities of sending Letters by Single Ships all the Winter as many remain behind not being able to get loaded so as to Sail with Convoy.
The Intent of this Letter is to desire the favour of you to send me 12 Bushels of the true red Ray grass Seed—or more properly red Darnel—There is two or three different kinds of this Seed; that is to say, there be of it the red and white, of the Ray grass or Darnel kind; and there is another sort commonly calld (as the whole indeed is) Rye grass, this is a filthy kind and ought to be rooted out of all Places, & is the Reason why I am so particular in order to avoid getting it here because the similitude of the Names, and often times the ignorance of the Seedsman is such, as to cause a good deal of confusion & disappointments in these matters—I must also beg the favour of you to send me two Bushels of Hop cloverseed, and the like quantity of Tares—please to direct that the Seeds be all fresh & Good, and sent by the first Vessel bound to this River which I expect will be a convict Ship of Stuarts and Compay Commanded by Captn McGachin, an acquaintance of mine, who I am perswaded will

readily take them in, and give them a proper birth upon a hint of the probability of their Spoiling in the Hold. I am Gentn Yr Most Obedt Hble Servt

Go: Washington

